                 Case 3:09-cr-04023-JM Document 234 Filed 02/02/21 PageID.1309 Page 1 of 4

     • AO 245B    (Rev. 9/00) Judgment in a Criminal Case
                  Sheet 1

                                             UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF CALIFORNIA
                    UNITED STATES OF AMERICA                                       AMENDED JUDGMENT IN A CRIMINAL CASE
                                        v.                                         (For Offenses Committed On or After November 1, 1987)

                     MICHAEL RAY RAMIREZ (2)                                       Case Number: 09CR4023 JM
                                                                                   Michelle Betancourt, Federal Defenders, Inc.
                                                                                   Defendant’s Attorney
    REGISTRATION NO. 83743098
         Modification of Imposed Term of Imprisonment for Extraordinary and Compelling Reasons (18 U.S.C. § 3582(c)(1))
    THE DEFENDANT:
        pleaded guilty to count(s)

          was found guilty on count(s)      TWO, THREE, FOUR, AND FIVE OF INDICTMENT
          after a plea of not guilty.
          Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                            Count
    Title & Section                     Nature of Offense                                                                                  Number(s)
21 USC 841(a)(1)                     DISTRIBUTION OF METHAMPHETAMINE                                                                            2-4
21 USC 841(a)(1)                     POSSESSION OF METHAMPHETAMINE WITH INTENT TO DISTRIBUTE                                                     5




              The defendant is sentenced as provided in pages 2 through                4
                                                                                                 of this judgment. The sentence is imposed pursuant
       to the Sentencing Reform Act of 1984.
       The defendant has been found not guilty on count(s)
       Count(s)                                                     is     are     dismissed on the motion of the United States.
       Assessment: Count 2, $100.00; Count 3, $100.00; Count 4, $100.00; Count 5, $100.00

       Fine waived                                        Forfeiture pursuant to order filed                                     , included herein.
             IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any change of name, residence,
       or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution, the
       defendant shall notify the court and United States Attorney of any material change in the defendant's economic circumstances.
                                                                                    June 21, 2013
                                                                                   Date of Imposition of Sentence




                                                                                    HON. JEFFREY T. MILLER
                                                                                    UNITED STATES DISTRICT JUDGE


                                                                                                                                                 09CR4023 JM
            Case 3:09-cr-04023-JM Document 234 Filed 02/02/21 PageID.1310 Page 2 of 4
AO 245B      (Rev. 9/00) Judgment in Criminal Case
             Sheet 2 — Imprisonment

                                                                                                   Judgment — Page   2   of      4
DEFENDANT: MICHAEL RAY RAMIREZ (2)
CASE NUMBER: 09CR4023 JM
                                                             IMPRISONMENT
          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of
          TIME SERVED AS OF 1/29/2021



          Sentence imposed pursuant to Title 8 USC Section 1326(b).
          The court makes the following recommendations to the Bureau of Prisons:




          The defendant is remanded to the custody of the United States Marshal.

          The defendant shall surrender to the United States Marshal for this district:
                at                                    a.m.        p.m.      on                                       .
                as notified by the United States Marshal.

          The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:


                as notified by the United States Marshal.
                as notified by the Probation or Pretrial Services Office.


                                                                  RETURN

I have executed this judgment as follows:

          Defendant delivered on                                                     to

at                                                   , with a certified copy of this judgment.


                                                                                                 UNITED STATES MARSHAL

                                                                         By
                                                                                            DEPUTY UNITED STATES MARSHAL




                                                                                                                           09CR4023 JM
              Case 3:09-cr-04023-JM Document 234 Filed 02/02/21 PageID.1311 Page 3 of 4
AO 245D      (Rev. 3/10) Judgment in a Criminal Case for Revocations
             Sheet 3 — Supervised Release
                                                                                                           Judgment—Page       3       of    4
DEFENDANT: MICHAEL RAY RAMIREZ (2)
CASE NUMBER: 09CR4023 JM
                                                           SUPERVISED RELEASE
Up on release fro m imp risonm ent, the defendant shall b e on su pervised release for a term of :
TEN (10) YEARS AS TO COUNTS 4, AND 5; EIGHT (8) YEARS AS TO COUNTS 2, 3;
ALL COUNTS 2, 3, 4, AND 5, TO RUN CONCURRENTLY FOR A TOTAL OF TEN (10) YEARS.
         The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from
the custody of the B ureau of P risons.
The defendant shall not commit another federal, state or local crime.
For offenses committed on or after September 13, 1994:
The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. T he de fendant shall sub mit to one drug test within 15 d ays of release fro m imp risonm ent and at least two perio dic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of more than 4            drug tests per month during
the term of supervision, unless o therwise ordered by court.

G      The above drug testing condition is suspended, based on the court’s determination that the defendant poses a low risk of
       future sub stance abuse. (Check, if ap plicab le.)

G      The defendant shall not posse ss a firearm , amm unition, d estructive dev ice, or a ny other dangerous weapon .
       The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
G      Backing Elimination Act of 2000, pursuant to 18 USC sections 3563(a)(7) and 3583(d).
G      The defendant shall register with the state sex offender registration agency in the state where the defenda nt resides, works,
       or is a stud ent, as directed by the p robation o fficer. (Check, if ap plicab le.)

G      The defendant shall pa rticipate in an ap proved program for do mestic violence. (Check, if applica ble.)
          If this judgment imposes a fine or restitution obligation, it is a condition of supervised release that the defendant pay any such fine
or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of Payments set
forth in this judgm ent.
        The defendant must comply with the standard conditions that have been adopted by this court. The defendant shall also com ply with
any special conditions imposed.

                                        STANDARD CONDITIONS OF SUPERVISION
  1)    the defendant shall not leave the judicial district without the permission of the court or probation officer;
  2)    the defendant shall report to the probation officer and shall submit a truthful and complete written report within the first five days of
        each month;
  3)    the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
  4)    the defenda nt shall support his or her d epend ents and me et other family responsibilities;
  5)    the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other
        acceptable reasons;
  6)    the defendant shall notify the probation officer at least ten d ays prio r to any change in resid ence or em ploym ent;
  7)    the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any
        controlled substance or any paraphernalia related to any controlled substances, except as prescribed by a physician;
  8)    the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
  9)    the defendant shall not associate with an y perso ns engaged in criminal activity and shall not asso ciate with any person convicted of
        a felony, unless granted permission to do so by the probation officer;
10)     the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any
        contraband observed in plain view of the probation officer;
11)     the defendant shall notify the probation officer within seventy-two ho urs of being arrested or qu estione d by a law enforcement officer;
12)     the defendant shall not enter into any agreement to act as an informer or a special agent of a law enfo rcem ent agency without the
        permission of the court; and
13)     as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant’s criminal
        record or personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the
        defendant’s compliance with such notification req uirement.
                                                                                                                                       09CR4023 JM
             Case 3:09-cr-04023-JM Document 234 Filed 02/02/21 PageID.1312 Page 4 of 4
   AO 245B     (Rev. 9/00) Judgment in a Criminal Case
               Sheet 4 — Special Conditions
                                                                                                     Judgment—Page     4     of      4
   DEFENDANT: MICHAEL RAY RAMIREZ (2)
   CASE NUMBER: 09CR4023 JM




                                           SPECIAL CONDITIONS OF SUPERVISION
Submit person, residence, office or vehicle to a search, conducted by a United States Probation Officer at a reasonable time and in a
reasonable manner, based upon reasonable suspicion of contraband or evidence of a violation of a condition of release; failure to submit to a
search may be grounds for revocation; the defendant shall warn any other residents that the premises may be subject to searches pursuant to
this condition.
If deported, excluded, or allowed to voluntarily return to country of origin, not reenter the United States illegally and report to the probation
officer with 24 hours of any reentry to the United States; supervision waived upon deportation, exclusion or voluntary departure.
Not transport, harbor, or assist undocumented aliens.
Not associate with undocumented aliens or alien smugglers.
Not reenter the United States illegally.
Not enter the Republic of Mexico without written permission of the Court or probation officer.
Report all vehicles owned or operated, or in which you have an interest, to the probation officer.
Not possess any narcotic drug or controlled substance without a lawful medical prescription.
Not associate with known users of, smugglers of, or dealers in narcotics, controlled substances, or dangerous drugs in any form.

Participate in a program of mental health treatment as directed by the probation officer, take all medications as prescribed by a
psychiatrist/physician, and not discontinue any medication without permission. The Court authorizes the release of the presentence report
and available psychological evaluations to the mental health provider, as approved by the probation officer. The defendant may be required
to contribute to the costs of services rendered in an amount to be determined by the probation officer, based on the defendant's ability to pay.

Take no medication containing a controlled substance without valid medical prescription, and provide proof of prescription to the probation
officer, if directed.
Participate in a mental health treatment program as directed by the probation office.
Provide complete disclosure of personal and business financial records to the probation officer as requested.
Be prohibited from opening checking accounts or incurring new credit charges or opening additional lines of credit without approval of the
probation officer.
Seek and maintain full time employment and/or schooling or a combination of both.
Resolve all outstanding warrants within                  days.
Complete           hours of community service in a program approved by the probation officer within
Reside in a Residential Reentry Center (RRC) as directed by the probation officer for a period of
Reside in a Residential Reentry Center (RRC) as directed by the Bureau of Prisons for a period of
commencing upon release from imprisonment.
Remain in your place of residence for a period of                          , except while working at verifiable employment, attending religious
services or undergoing medical treatment.
Not engage in any form of telemarketing, as defined in 18 USC 2325, without the written permission of the probation officer.
Participate in a program of drug or alcohol abuse including urinalysis or sweat patch testing and counseling, with at least 2 to 8 tests per
month and 2 to 8 counseling sessions per month as directed by the probation officer. Allow for reciprocal release between the probation
officer and the treatment provider. The defendant may be required to contribute to the costs of services rendered in an amount to be
determined by the probation officer, based on the defendant’s ability to pay.

Participate in a program of drug or alcohol abuse treatment, including urinalysis testing and counseling, as directed by the probation officer.
The defendant may be required to contribute to the costs of services rendered in an amount to be determined by the probation officer, based
on the defendant's ability to pay.

                                                                                                                                  09CR4023 JM
